DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3, 8-12, 14-17 are pending in the application.
This office action is in response to the amendment filed on 11/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, the recitation of “which are obtained by co-culturing…VEGF” renders the claim indefinite because it is unclear whether it is the control or the hematopoietic progenitor cell that are obtained by such process. 
Note: the above recitation was recited twice in claim 14.  The amendment only amended the first recitation.  As such, the second recitation still renders the claim indefinite for reason discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-12, 16, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eto et al., in view of Eto et al (US 9,200,254) and Sigh cited previously.
Eto et al. teach a method for producing megakaryocytic cell comprising i) forcibly expressing an apoptosis suppression gene and an oncogene in hematopoietic progenitor cells and culturing said cells; and ii) arresting forced expression of said genes in the cells obtained in step i) and culturing said cells.  Eto et al. teach that a gene that suppresses the expression of p16, p19 or Ink4a/Arf gene and a polycomb gene is further forcibly expressed (see paragraph [0013], [0015], [0019], [0022], [0023]).  Eto et al. further teach that the apoptosis suppression gene may be BCL-XL (see paragraph [0020]), and the oncogene is MYC gene (see paragraph [0049]).  Eto et al. also disclose that the polycomb gene is BMI1 (see paragraph [0049]).  Eto et al. teach that the cells are cultured on C3H10T1/2 in a solution containing growth factors such as TPO and SCF (see paragraph [0041], [0053]).  Eto et al. teach that the forced expression of the gene is induced by doxycycline (see paragraph [0049]).  Eto et al. teach that the hematopoietic progenitor cells are differentiated from pluripotent cells such as KhES-3, which are cultured in the presence of VEGF (see paragraph [0049]).  Eto et al. also teach recovering platelets from the culture of the megakaryocytes (see paragraph [0038]).  Eto et al. teach arresting the gene expression for 15 days before platelet recovery, more preferably from 3 to 7 days (see paragraph 
Eto ‘254 teach activation of c-Myc leads to megakaryocyte differentiation, but due to oncogene induced senescence to suppress the stress due to oncogene overexpression (see col. 3, lines 21-25).  Eto ‘254 teach OIS may be suppressed by either expressing a polycomb gene or a apoptosis suppressing gene such as BclXL (see col.9, lines 61-65, and col.10, lines 13-14).  Eto ‘254 teach expressing C-Myc/BclXL recombinantly in hematopoietic progenitor cell (see col.19, lines 49-51).  
The teaching of Eto et al. and Eto ‘254 has been discussed above.  However, neither reference teach using caspase inhibitor Z-DEVD-FMK instead of forcibly expression of a gene that suppresses apoptosis gene.
Singh et al. teach treating NSCLC tumor cells with GSPs results in apoptotic cell death in a dose and time dependent manner.  Singh et al. teach GSPs reduces the expression of the anti-apoptotic protein Bcl-xl and Bcl-2 while increasing the expression of pro-apoptotic protein Bax in NSCLC cells (see page 3, 2nd col., 3rd and 4th paragraph, and Figure 1 and legend).  Singh et al. further teach that caspase 3 was activated in NSCLC cells when treated with GSPs (see page 4, 2nd col., 1st paragraph).  Singh et al. also teach that treating cells with caspase 3 inhibitor z-DEVD-fmk blocks GSPs induced apoptosis in NSCLC cells (see page 4-5, bridging paragraph).  
It would have been obvious to an ordinary skilled in the art that c-Myc activation in hematopoietic progenitor cell would lead to megakaryocyte differentiation based on the teaching from both Eto reference.  The ordinary skilled in the art would also recognize that c-Myc overexpression would lead to cell senescence which would hinder cell growth and proliferation.  Eto teaches that expressing a polycomb gene or an apoptosis suppressing gene would overcome OIS and teaches transfecting hematopoietic progenitor cells with vectors expressing both oncogene and apoptosis suppressing gene.  Although Eto et al. teach introducing apoptosis suppressing gene following arresting the expression of c-Myc and Bmi, the apoptosis suppressing gene BclXL may also be introduced prior to c-Myc and Bmi arresting because it is known in the art that BclXL may function to prevent OIS so that cell growth will not be hindered during megakaryocyte differentiation.  Altering the timing for apoptosis gene expression would have been considered optimization process which would have been routine experimentation to an ordinary skilled in the art.  Regarding claim 16, it would have been obvious to an ordinary skilled in the art that determining the number of days for arresting gene expression before platelet recovery would fall in the range of 3 to 7 days based on the teaching of Eto et al.  Such process would also have been routine optimization and within the capability of an ordinary skilled in the art.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
It would have been obvious to an ordinary skilled in the art to recognize that using a caspase inhibitor such as z-DEVD-fmk instead of expressing an apoptotic suppression gene such as Bcl-xl and/or Bcl-2 in the method of generating megakaryocyte render obvious by Eto et al. and Eto ‘254 would achieve the same effect based on the teaching of Singh et al.  The ordinary of skill in the art would recognize caspase inhibitor such as z-DEVD-fmk would inhibit caspase 3 activity and achieve the same anti-apoptotic effect as forcibly expressing an anti-apoptotic gene such as Bcl-xl and/or Bcl-2. Substituting one step in the method render obvious by Eto et al. and Eto ‘254 with another step for achieving the same purpose would have been well within the capability of an ordinary skilled in the art.  The ordinary skilled in the art would be motivated to do so because inclusion an inhibitor in culture medium would be easier than transfection of an anti-apoptosis gene into a cell population.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
Applicant argues the ‘586 publication teaches forced expression of the apoptosis suppression gene should being at the same time as, or subsequent to, the suppression of the oncogene, and provides no motivation to utilize the sequence of steps as recited in the instant claims.  Applicant argues that caspase inhibitors work via completely different mechanism on an entirely different class of proteins to affect the extremely complex and unpredictable apoptotic pathway, there would be no motivation to substitute a caspase inhibitor for the forced expression disclosed in the cited references.  Applicant argues that Singh teaches solely Caspase 3 inhibition, whereas instant application also inhibits Cas family members other than Caspase 3.  Applicant asserts that there are two types of cellular apoptotic pathway, intrinsic and extrinsic, governing by the BCL2 family of proteins, and initiated by death ligands respectively.  Applicant asserts that both pathway use cascades leading to Caspase 3 activation via Caspase 9.  Applicant asserts that Singh only teaches about C3 inhibition of non-small cell lung cancer (NSCLC) tumor cells in extrinsic apoptosis, whereas the instant application inhibits C9 regulation of the claimed hematopoietic progenitor cells through intrinsic apoptosis.  Applicant asserts that Z-VAD-FMK inhibits C9 in megakaryocytes.  Applicant argues that Singh does not cure the deficiency of the ‘586 and ‘254 publication because of such difference.  
The above arguments have been fully considered but deemed unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it would have been obvious to an ordinary skilled in the art that c-Myc activation in hematopoietic progenitor cell would lead to megakaryocyte differentiation based on the teaching from both Eto reference. The ordinary skilled in the art would also recognize that c-Myc overexpression would lead to cell senescence which would hinder cell growth and proliferation based on Eto ‘254.  Eto ‘254 teaches that expressing a polycomb gene or an apoptosis suppressing gene would overcome OIS and teaches transfecting hematopoietic progenitor cells with vectors expressing both oncogene and apoptosis suppressing gene.  Although Eto ‘254 teach introducing apoptosis suppressing gene following arresting the expression of c-Myc and Bmi, the apoptosis suppressing gene BclXL may also be introduced prior to c-Myc and Bmi arresting because it is known in the art that BclXL may function to prevent OIS so that cell growth will not be hindered during megakaryocyte differentiation.  Altering the timing for apoptosis inhibition would have been considered optimization process which would have been routine experimentation to an ordinary skilled in the art.  With regard to the argument directed to intrinsic vs. extrinsic apoptosis pathway, it is not part of the limitation in the claimed method.  As discussed in the rejection, Z-DEVD-FMK is a caspase 3 inhibitor, and has been demonstrated by Singh et al. to have anti-apoptosis effect in cells.  It is clear from the teaching of Singh that a specific caspase 3 inhibitor, Z-DEVD-FMK blocks caspase 3 induced apoptosis, which has the same effect as increased expression of anti-apoptotic Bcl-xl gene (see page 4, Figure 1 and legend, and page 6, Figure 3 and legend).  Substituting one step in the method render obvious by Eto et al. and Eto ‘254 with another step for achieving the same purpose would have been well within the capability of an ordinary skilled in the art.
Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eto et al., Eto ‘254 and Singh et al., as applied to claims 1-3, 5-12, 16, 17 above, in further view of Dore et al (see IDS).
The teaching of Eto, Eto ‘254 and Singh et al. has been discussed above.  However, none of the references teaches measuring the expression of KLF1 and/or FLI1.
Dore et al teach the final stage of non-committed progenitor cell type is a common megakaryocyte erythroid progenitor (MEP), wherein the specification and differentiation of erythroid cells and megakaryocytes from the MEP are governed by coordinated regulation of a precise balance of members of several classes of factors including FLI-1 and KLF1 (see page 231, Introduction section).  Dore et al. teach expression of KLF1 is critical for activation of globin transcription, and KLF1 directly controls nearly all aspects of the heme synthesis and iron procurement pathway in maturing erythroid cells (see page 234, 2nd col., 3rd paragraph).  Dore et al. teach that KLF1 has a critical role in MEPs for determining the megakaryocyte-erythroid lineage fate decision, wherein KLF1 represses FLI-1 and many other critical megakaryocytic genes (see page 235, 1st col., 1st paragraph).  Dore et al. teach that FLI-1 binds to and directly regulates the genes encoding several proteins that are essential for terminal megakaryocytic maturation (see page 235, 2nd col., 2nd paragraph). Dore et al. teach that KLF1 interacts with FLI-1 in determining cell fate in MEPs (see page 235, 1st col., 2nd paragraph).  
It would have been obvious to an ordinary skilled in the art to recognize that a higher FLI-1 and lower KLF1 expression would lead to megakaryocyte production when hematopoietic progenitor cells are induced to differentiate based on the teaching of Dore et al.  The ordinary skilled in the art would thus be motivated to measure the expression of KLF1 and FLI-1 in hematopoietic cells before forcibly expressing apoptosis suppression gene and oncogene to select cells that may differentiate toward megakaryocytic lineage instead of erythroid lineage for the purpose of producing megakaryocytes.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to select hematopoietic progenitor cells that express low KLF1 and high FL1-1, and then perform the method rendered obvious by Eto et al. and Eto ‘254 to produce megakaryocytes.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
Applicant argues that Dores cannot make up the deficiency of Eto ‘586, Eto ‘254 and Singh with respect to claim 1 as discussed above.
This argument is not persuasive because there is no alleged deficiency with combined teaching from Eto ‘586, Eto ‘254 and Singh for reason discussed above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-12, 14-17 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9 of U.S. Patent No. US 9,738,906, in view of Singh et al. Claims 1-3 and 6-9 of the ‘906 patent is drawn to a method of producing megakaryocytes from hematopoietic progenitor cells by forcibly expressing anti-apoptotic gene, oncogene and polycomb genes.  They differ from the claims 1-3, 8-12, 14-17 and 23 from instant application because the instant claims are drawn to a method of producing megakaryocytes from hematopoietic progenitor cells by forcibly expressing c-Myc oncogene and polycomb genes and an apoptosis inhibitor. Using an apoptosis inhibitor instead of forcibly expressing anti-apoptotic gene would have been obvious because they would have the same effect, inhibiting cellular apoptosis.  Singh et al. has demonstrated that a caspase inhibitor, Z-DEVD-FMK, blocks caspase 3 induced apoptosis has the same effect of increasing expression of apoptosis suppressing gene, Bcl-xl.  Therefore, the claimed invention would have been an obvious variant in view of claims 1-3 and 6-9 combined with teaching from Singh et al.
Response to Arguments
Applicant requests that this provisional rejection be held in abeyance until they are the only rejections remaining in the present application.
Applicant is reminded that this is not a provisional double patenting rejection, and cannot be held in abeyance.  Therefore, it is maintained for same reason as discussed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636